Citation Nr: 1029400	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  09-09 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right knee disability, 
to include consideration as secondary to service-connected right 
and left foot disabilities.  

2.  Entitlement to service connection for right knee disability, 
to include consideration as secondary to service-connected right 
and left foot disabilities.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee disability, 
to include consideration as secondary to service-connected 
neuroma right and left foot disabilities.  

4.  Entitlement to service connection for a left knee disability, 
to include consideration as secondary to service-connected 
neuroma right and left foot disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which denied reopening the Veteran's claims 
seeking entitlement to service connection for right and left knee 
disability and continued the assignment of a 10 percent 
disability evaluations for her service-connected neuroma of the 
left and right foot.  

To establish jurisdiction over this issue, the Board must first 
consider whether new and material evidence has been received to 
reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  
The Board must proceed in this fashion regardless of the RO's 
actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92.  As discussed fully under the analysis section, 
new and material evidence has been submitted to reopen the claim 
of entitlement to service connection for a bilateral ankle 
condition.

A hearing was held on March 2010 in Lincoln, Nebraska, the 
undersigned, a Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2), and who is rendering the determination in this 
case.  A transcript of the hearing testimony is in the claims 
file.  

The issues of entitlement to service connection for the right and 
left knee disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained. 

2.  An unappealed November 1987 decision denied service 
connection for the right knee disability, on the basis that the 
Veteran was not shown to have a chronic knee condition in 
service.  

3.  The evidence received since the November 1987 rating 
decision, by itself or in conjunction with previously considered 
evidence, relates to an unestablished fact necessary to 
substantiate the claim for service connection for a right knee 
disability.  

4.  An unappealed November 1987 decision denied service 
connection for the left knee disability, on the basis that the 
Veteran was not shown to have a chronic knee condition in 
service.  

5.  The evidence received since the November 1987 rating 
decision, by itself or in conjunction with previously considered 
evidence, relates to an unestablished fact necessary to 
substantiate the claim for service connection for a left knee 
disability.  


CONCLUSIONS OF LAW

1.  The November 1987 rating decision, which denied entitlement 
to service connection for a right knee disability, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(4) (2009).  

2.  The evidence received subsequent to the November 1987 rating 
decision is new and material, and the claim for service 
connection for a right knee disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  

3.  The November 1987 rating decision, which denied entitlement 
to service connection for a left knee disability, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(4) (2009).  

4.  The evidence received subsequent to the November 1987 rating 
decision is new and material, and the claim for service 
connection for a left knee disability is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his/her representative, if 
applicable, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), 
the Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit sought by the claimant.  The duty to notify requires, 
in the context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the RO had a duty to notify the Veteran what 
information or evidence was needed in order to reopen her claims 
for service connection for a right and left knee disability.  
VCAA specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be construed to 
require VA to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured.  38 U.S.C.A. § 
5103A(f).  In the decision below, however, the Board has reopened 
the Veteran's claims for service connection for a right and left 
knee disability.  Therefore, regardless of whether the 
requirements of the VCAA have been met in this case, no harm or 
prejudice to the appellant has resulted.  The Board thus 
concludes that the provisions of the VCAA and the current laws 
and regulations as they pertain to new and material evidence have 
been complied with, and a defect, if any, in providing notice and 
assistance to the Veteran was at worst harmless error in that it 
did not affect the essential fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  

II.	Claim to Reopen

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the injury was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that she has experienced pain and discomfort 
in both her right and left knees since service and that her 
current bilateral knee condition is related to her military 
service.  Service connection for the bilateral knee condition was 
first denied by the RO in a November 1987 decision.  Notice of 
this denial was provided to the Veteran and she did not appeal.  
In general, rating decisions that are not timely appealed become 
final.  See 38 U.S.C.A. § 7105(c).  The Veteran filed the most 
recent application to reopen her claim of service connection for 
a bilateral knee disability in September 2007.  

Although it appears that the RO did not reopen the Veteran's 
claims for service connection for a right and left knee 
disability, the Board is not bound by that determination and is, 
in fact, required to conduct an independent new and material 
evidence analysis in claims involving final rating decisions.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this 
regard, using the guidelines discussed below, the Board finds 
that the Veteran has submitted new and material evidence.  
Accordingly, the claims concerning entitlement to service 
connection for a right and left disability will be reopened.  

Where service connection for a disability has been denied in a 
final decision, a subsequent claim for service connection for 
that disability may be considered on the merits only if new and 
material evidence has been received since the time of the prior 
adjudication.  As noted above, the Board must consider the 
question of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must end, 
and what the RO may have determined in that regard is irrelevant.  
See Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  See 
Evans v. Browns, 9 Vet. App. 273 (1996).  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).  The Board is required to give 
consideration to all of the evidence received since the November 
1987 decision in light of the totality of the record.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).  

As previously noted, the Veteran's claims for a right and left 
knee disability were previously considered and denied in the 
November 1987 rating decision.  The evidence of record at the 
time of the November 1987 decision included the Veteran's service 
treatment records, Social Security Administration (SSA) records 
and lay statements.  

A March 1970 emergency sick call report indicates the Veteran was 
examined for swollen and stiff knees and it was noted that she 
had experienced chronic pain in both knees for the past five 
months.  An April 1970 sick call report reflects the Veteran was 
seen at the military orthopedic clinic with complaints of painful 
and stiff knees.  Report of the April 1970 X-ray of the Veteran's 
knees revealed no abnormalities of the bone or joint structures.  
Upon physical examination, the knees displayed swelling and 
tenderness but no effusion, and the Veteran was shown to have 
full range of motion in both knees.  In the March 1972 report of 
medical history, the Veteran marked that she had swollen and 
painful joints and it was noted in the physician's summary that 
the Veteran had experienced intermittent pain in her knees for 
the past year.  At the May 1974 separation examination, the 
clinical evaluation of the Veteran's lower extremities was shown 
to be abnormal.  

An April 1985 decision of the Social Security Administration 
(SSA) shows that the Veteran was granted disability benefits 
based on her lower back impairment as well as her psychiatric 
disorders.  

In the November 1987 rating decision, the RO observes that the 
Veteran was seen and treated for painful knees in service.  
However, the RO denied service connection for bilateral knee 
condition on the basis that the evidence did not show that the 
Veteran had a chronic knee condition in service.  In another 
words, the RO denied service connection holding that the Veteran 
did not have a current disability which was causally or 
etiologically related to her military service.  

The additional evidence submitted subsequent to the November 1987 
rating decision includes the Veteran's VA treatment and private 
medical records, lay statements submitted by the Veteran and her 
family members, a transcript of the March 2010 hearing testimony 
and copies of the Veteran's service treatment records.  Private 
medical records dated from November 2006 to July 2008 reflect the 
Veteran received routine treatment for her knee condition.  The 
February, July and August 2007 private treatment reports indicate 
the Veteran was diagnosed with right knee degenerative joint 
disease (DJD) and left knee chondromalacia.  A February 2007 
operative record indicates the Veteran underwent an arthroscopic 
procedure for her right knee.  During the March 2010 hearing, the 
Veteran testified that problems with her knees began in service 
during student training.  She contends that the knee pain was 
gradual and a result of physical training and having to 
participate in marching exercises while wearing boots.  The 
Veteran asserts that she has spoken with her current physician 
about possibly undergoing a right knee replacement procedure due 
to the severity of her right knee condition.  

The Board has thoroughly reviewed this evidence and finds that it 
constitutes new and material evidence which is sufficient to 
reopen the previously denied claims for service connection for a 
right and left knee disability.  The majority of this evidence is 
certainly new, in that it was not previously of record.  The 
Board also finds the private medical records to be material 
because they relate to an unestablished fact that is necessary to 
substantiate the claim.  In this regard, the Board notes that 
this evidence shows that the Veteran has been treated for and 
diagnosed with current disabilities in the right and left knee.  
Therefore, the Board finds that new and material evidence has 
been presented to reopen the Veteran's previously denied claims 
for service connection for a right and left knee disability.  
However, as will be explained below, the Board is of the opinion 
that further development is necessary before the merits of the 
Veteran's claims can be addressed.  




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the right knee disability 
is reopened, and to this extent only, the appeal is granted.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for the left knee disability is 
reopened, and to this extent only, the appeal is granted.  


REMAND

Reason for remand:  To afford the Veteran a VA examination to 
determine the nature and etiology of her bilateral knee 
disability.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  

During the March 2010 hearing the Veteran testified that the pain 
in her knees was gradual and began to increase as a result of 
physical training and her participation in marching exercises.  
The Veteran also states that she experienced numerous issues with 
her feet while in service and the majority of the medical 
treatment she received was for her feet.  Due to all the problems 
she experienced with her feet and the fact that her foot pain was 
more distressing to her, the Veteran maintains that the pain in 
her knees may have been overlooked.  

The Veteran is currently service connected for neuroma of the 
left and right foot.  It is unclear from the Veteran's hearing 
testimony whether the pain and discomfort in her knees arose 
simultaneously with the pain in her feet or afterwards.  A 
November 1969 clinical record reflects the Veteran was seen by a 
podiatrist for recurrent foot pain.  In the May 1974 physician's 
summary it was noted that the Veteran suffered from painful 
joints in her bilateral knees and the "balls of [her] feet."  
As previously discussed above, her service treatment records also 
reflect she was seen at the military dispensary several times 
with complaints of knee pain and it was noted in the March 1972 
physician's summary that the Veteran had experienced intermittent 
pain in her knees for the past year.  Furthermore, at the May 
1974 separation examination, the clinical evaluation of the 
Veteran's lower extremities was shown to be abnormal.  

Given the nature of the Veteran's condition and its observable 
symptoms, the Board finds that the Veteran is competent to report 
that she has suffered pain in her right and left knee since 
service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting 
competent lay evidence requires facts perceived through the use 
of the five senses).  In addition, based on the evidence 
submitted and testimony provided in support of her claim, the 
Board finds the Veteran credible with respect to her assertions.  

Accordingly, the questions presented in this case is whether the 
Veteran's currently diagnosed knee disabilities are etiologically 
related to her in-service complaints of painful knees.  In this 
regard, the Board notes that the Veteran has not been afforded a 
VA examination in connection with her claims for a right and left 
knee disability.  In the case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court held that an examination is required 
when (1) there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  

The evidence of record indicates that the Veteran has a current 
diagnosis of DJD in the right knee and chondromalacia of the left 
knee.  The Veteran's service treatment records indicate that she 
was seen at sick call on several occasions with complaints of 
knee pain seeking treatment for said pain.  In addition, in the 
May 1974 separation examination report, it was noted in the 
physician summary that the Veteran suffered from painful joints 
in her bilateral knees and the balls of her feet, "about [three] 
years ago, due to situation, NPS," and the clinical evaluation 
of her lower extremities was shown to be abnormal.  

Therefore, the Board finds that a VA examination and medical 
opinion are necessary for determining 1) whether the Veteran's 
bilateral knee disability is etiologically related to an event in 
service, or 2) whether the Veteran's right knee disability was 
either caused by or permanently aggravated by her service-
connected feet disabilities, as well as 3) whether the Veteran's 
left knee disability was either caused by or permanently 
aggravated by her service-connected feet disabilities.  The Board 
finds that a VA examination and medical opinion are necessary for 
the purpose of determining the nature and etiology of the 
Veteran's bilateral knee disability.  

Accordingly, the case is REMANDED for the following action:

1.	Request records of relevant treatment 
(pertaining to the Veteran's bilateral 
knee disability) received since January 
2009 at the VA Medical Center in Omaha, 
Nebraska.  Copies of such records which 
are available should be associated with 
the claims folder.  

2.	Obtain the appropriate release of 
information form, and procure copies of 
all outstanding private treatment records, 
to include any clinical records, progress 
notes, evaluations, and X-ray and MRI 
reports, from the Veteran's private 
physicians, pertaining to her bilateral 
knee disability, dated from July 2008 to 
the present.  Any negative response should 
be properly annotated into the record.  

3.	The Veteran should be then be afforded an 
appropriate VA examination to determine 
the nature and etiology of any right and 
left knee disability.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent and subsequent VA and 
private treatment records.  

For each right knee or left knee 
disability that is currently manifested or 
indicated by the record, the examiner 
should be asked to:

a)  Provide an opinion as to the 
likelihood (likely, unlikely, or at 
least as likely as not) that the 
disability had its onset in service 
or otherwise is causally or 
etiologically related to an event, 
disease or injury incurred in active 
service.  

b)  Provide an opinion as to the 
likelihood (likely, unlikely, or at 
least as likely as not) that the knee 
was caused or aggravated by the 
Veteran's service-connected right and 
left foot condition as identified by 
the examiner.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as medical 
sound to find in favor of conclusion as it 
is to find against it.

Aggravation is defined for legal purposes 
as a permanent worsening of the underlying 
condition beyond the natural progress of 
the disorder, versus a temporary flare-up 
of symptoms.  If the examiner determines 
that the Veteran's claimed disabilities 
were aggravated by the service-connected 
neuroma of the right and left foot, the 
examiner should identify the level of 
disability caused by the bilateral foot 
condition, to the extent possible.  The 
examiner should also provide the basis and 
rationale for any conclusions reached.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.  

4.	When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and her 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is certified to 
the Board for appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


